

115 HRES 89 IH: Expressing the sense of the House of Representatives regarding the recent presidential elections and transfer of power in The Gambia, and for other purposes.
U.S. House of Representatives
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 89IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Langevin (for himself and Mr. Donovan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the recent presidential elections
			 and transfer of power in The Gambia, and for other purposes.
	
 Whereas for the past 22 years, The Gambia has been ruled by President Yahya Jammeh following a coup in 1994;
 Whereas President Jammeh ruled without regard for human rights, respect for the law or political process, concern for responsible and legal international trade, and esteem for journalists or a free press;
 Whereas President Jammeh’s 22-year rule was upended in The Gambia’s December 2016 election loss to Adama Barrow, leading to a subsequent denouncement of the election, a legal challenge contesting its results, a refusal to step down as President, and the declaration of a state of emergency to forcibly extend his term;
 Whereas the Department of State has called this action an unacceptable breach of faith and called upon President Jammeh to relinquish his authority; Whereas the Economic Community of West African States (ECOWAS) has pursued peaceful mediation of the matter at hand, provided refuge for Gambian citizens fleeing the country in the wake of the ongoing civil and political unrest, and maintained a steadfast loyalty to democracy; and
 Whereas President Jammeh has seemingly relinquished power and fled The Gambia in exile: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the state of emergency in The Gambia be resolved with the peaceful installation of President Barrow;
 (2)ECOWAS peacekeeping forces continue the humanitarian work in conjunction with The Gambian military to ensure security for President Barrow’s transition to authority;
 (3)President Barrow seek to preside over The Gambia with a steady hand, with high regard for human rights, and through promotion of the free press; and
 (4)the peaceful transition of power is a time-honored tradition that must be upheld, unequivocally, across the globe following any and all free and open election proceedings.
			